 



Exhibit 10.15.3
AMENDMENT NO. 4 TO RECEIVABLES SALE AGREEMENT
     THIS AMENDMENT NO. 4 TO RECEIVABLES SALE AGREEMENT, dated as of March 8,
2005, is by and among Weatherproofing Technologies, Inc., a Delaware
corporation, DAP Products Inc., a Delaware corporation, The Testor Corporation,
an Ohio corporation, Zinsser Co., Inc., a New Jersey corporation, Tremco
Incorporated, an Ohio corporation, Rust-Oleum Corporation, an Illinois
corporation, The Euclid Chemical Company, an Ohio corporation, and Republic
Powdered Metals, Inc., an Ohio corporation, Tremco Barrier Solutions, Inc., a
Delaware corporation f/k/a Koch Waterproofing Solutions, Inc. (each of the
foregoing, an “Originator” and collectively, the “Originators”), and RPM Funding
Corporation, a Delaware corporation (“Buyer”), and pertains to that certain
Receivables Sale Agreement dated as of June 6, 2002, by and among the
Originators and Buyer, as heretofore amended (the “Agreement”). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I thereto (or, if not defined in
Exhibit I thereto, the meanings assigned to such terms in Exhibit I to the
Purchase Agreement referred to therein).
PRELIMINARY STATEMENTS
          Rust-Oleum Corporation, an Illinois corporation (“Rust-Oleum”) wishes
to exclude accounts receivable as to which AutoZone, Inc. is the Obligor from
the Receivables it is selling to the Buyer pursuant to the Agreement.
          The Buyer is willing to exclude such accounts receivable from the
Receivables under the Agreement.
          Accordingly, the parties hereby agree to modify the Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and the other mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Amendments.
     1.1. The definition of “Receivable” in Exhibit I to the Agreement is hereby
amended and restated in its entirety to read as follows:
          “Receivable” means all rights to payment owed to an Originator (at the
times it arises, and before giving effect to any transfer or conveyance under
the Agreement) or Buyer (after giving effect to the transfers under the
Agreement) constituting an account arising in connection with the sale of goods
or the rendering of services by such Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto;
provided,

 



--------------------------------------------------------------------------------



 



however, that in no event shall the term “Receivable” include such right to
payment arising from any sale of goods or the rendering of services by any
Originator to any Excluded Obligor which occurs after the effective date of the
amendment designating such Obligor as being an Excluded Obligor. Indebtedness
and other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or such Originator treats
such indebtedness, rights or obligations as a separate payment obligation.
     1.2. The following new definition is hereby inserted into Exhibit I to the
Agreement in its appropriate alphabetical order:
     “Excluded Obligor” means AutoZone, Inc.
     2. Representations. In order to induce the other parties hereto to consent
to this Amendment, (a) each of the Originators hereby represents and warrants
that, as of the date of this Amendment, no event has occurred and is continuing
that will constitute a Termination Event or a Potential Termination Event, and
(b) Rust-Oleum Corporation hereby represents and warrants that from and after
the date hereof, (i) no proceeds of any right to payment arising from the sale
of goods or the rendering of services by Rust-Oleum Corporation to AutoZone,
Inc. (“AutoZone Receivables”) will be directed to be deposited into any Lock-Box
or Collection Account or otherwise “commingled” with the proceeds of any of the
Receivables (as amended hereby) or the Related Security if such deposit or
“commingling” cannot be traced and identified as being proceeds of AutoZone
Receivables,, and (ii) Rust-Oleum can and will account for the AutoZone
Receivables separately from the Receivables.
     3. Condition Precedent. This Amendment will become effective as of the date
first above written upon receipt by the Agent of counterparts of this Amendment,
duly executed by each of the parties hereto and consented to by the Agent.
     4. Miscellaneous.
     4.1. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
     4.2. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENTS OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

2



--------------------------------------------------------------------------------



 



     4.3. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
     4.4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
<Signature pages follow>

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date hereof.

          DAP PRODUCTS INC.,     THE TESTOR CORPORATION,     ZINSSER CO., INC.,
    TREMCO INCORPORATED,     RUST-OLEUM CORPORATION,     THE EUCLID CHEMICAL
COMPANY AND     REPUBLIC POWDERED METALS, INC.    
 
       
By:
  /s/P. Kelly Tompkins    

       
Name:
  P. Kelly Tompkins    
Title:
  Secretary    
 
        WEATHERPROOFING TECHNOLOGIES, INC.    
 
       
By:
  /s/Michael J. Drumm    

       
Name:
  Michael J. Drumm    
Title:
  Treasurer    
 
        TREMCO BARRIER SOLUTIONS, INC.    
 
       
By:
  /s/P. Kelly Tompkins    

       
Name:
  P. Kelly Tompkins    
Title:
  Secretary    
 
        RPM FUNDING CORPORATION    
 
       
By:
  /s/P. Kelly Tompkins    

       
Name:
  P. Kelly Tompkins    
Title:
  Vice President & Secretary    

4



--------------------------------------------------------------------------------



 



Consented to as of the date first above written:
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA), AS AGENT

         
By:
  /s/Sherri Gerner    

       
Name:
       
Title:
       

5